79 N.J. 301 (1979)
399 A.2d 299
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
CAROL BRANAM, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 5, 1979.
Decided March 26, 1979.
Mr. Anthony J. Parrillo, Deputy Attorney General, argued the cause for appellant (Mr. John J. Degnan, Attorney General of New Jersey, attorney).
Mr. Philip Vernon, Designated Counsel, argued the cause for respondent (Mr. Stanley C. Van Ness, Public Defender, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons experessed in the opinion of the Appellate Division.
SCHREIBER, J., concurring.
I concur in the result, for it is not necessarily inconsistent to assert the defense of entrapment and simultaneously to deny commission of the crime under circumstances such as here, where defendant denies having the requisite mens rea. However, with respect to the elements of entrapment, I continue to adhere to the views expressed in my concurring opinion in State v. Talbot, 71 N.J. 160, 169 (1976).
SCHREIBER, J., concurring in the result.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.